Citation Nr: 1749613	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969, from February 1970 to February 1973 and from October 1974 to February 1975.

This appeal arose before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the San Diego, California, Department of Veterans Affairs (VA), Regional Office (RO).  

In May 2017, the Veteran testified before the undersigned at a video conference hearing; a transcript of this hearing has been made part of the claims folder.  The undersigned Veterans Law Judge directed that the record be left open for 60 days. That 60-day period has expired.  38 C.F.R. § 20.709 (2017).


FINDINGS OF FACT

1.  The Veteran has PTSD.

2.  The Veteran's claimed stressors relate to fear of hostile military or terrorist activity.  

3.  The Veteran's claimed stressors are consistent with the places, types, and circumstances of his service.

4.  The Veteran's PTSD has been medically related to the claimed in-service stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.304(f) (3)(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV (for cases certified to the Board prior to August 4, 2014) or DSM-IV (for cases certified to the Board after August 4, 2014), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this claim.  

VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing a required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010, to July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that: are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or, are pending before VA on or after July 13, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Id.

Under the amendments, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  For these purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In the present case, the Board finds that the Veteran has PTSD.  On October 2010 VA examination, a VA psychiatrist, diagnosed the Veteran with PTSD in accordance with the DSM-IV criteria.  

The Board also finds that the Veteran claimed stressors are related to his fear of hostile military or terrorist activity.  Specifically, in a December 2009 stressor statement and a statement in support of claim, the Veteran reported that on January 30, 1968, during the Tet offensive, he saw a family murdered, which resulted in a fire fight that killed Viet Cong soldiers.  He reported that his duties also included delivering medical records to the morgue in Saigon.  In an April 2010 statement in support of claim, the Veteran also claimed that during the battle for DAK on October 29, 1967 to November 30, 1967, he was in and around heavy fighting.  During his hearing before the Board, the Veteran reported that while he was stationed in the Central Highlands area, there was mortar and shell fire every night.  One night a mortar hit the roof of his hooch, which caused him to run to his bunker.  He reported that he was subsequently assigned to the 4th Administration as an air carrier to deliver classified documents between Pleiku and Saigon and sometimes Thailand.  He reported that on January 31st, the Tet Offensive began and he heard mortar firing and explosions.  He described an incident in Cho Lon in which he witnessed Viet Cong soldiers kill a family in the street.  He has consistently stated throughout the appeal period that he feared for his life while performing his duties in Vietnam.  
The Veteran's claimed stressor is consistent with the places, types, and circumstances of his service.  Specifically, the Veteran's service personnel records reveal that he served in Vietnam from August 1967 to August 1968 with Company A 124th Signal Battalion, 4th Infantry division September 1967 to April 1968 as a Communication Center Specialist and the 4th Administrative Company, 4th Infantry Division from April 1968 to August 1968 as a Clerk Typist and Administrative Specialist.  He was issued a security clearance.  While serving with the 4th Infantry Division, he repeatedly traveled back and forth between Pleiku and Saigon from June 1968 to August 1968.  He participated in the Vietnam Counteroffensive Phases III, IV, and V as well as the Tet Counteroffensive.  He received the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, and Armed Forces Expeditionary Medal.  A letter dated July 4th, 1968 from D. J. S., the Veteran's brother, reported that the Veteran had been in a combat zone in Vietnam for the past 10 months.  

In April 2010, the Veteran submitted an article regarding Army History that revealed that the 124th Signal Battalion's, the divisional signal unit of the 4th Infantry Division, mission included establishment and operation of the 4th Infantry Division's communication system of signal centers, wire and radio trunk and local lines, and radio/wire integration stations.  The article revealed that the battalion headquarters was located with the division HQ, but the battalion's elements were often scattered to provide direct support to various divisional units.  The article explained that during its time in Vietnam, the 124th Signal Battalion took part in eleven campaigns and participated in some of the heaviest fighting of the war, including the battle for Dak To and the Tet Offensive.  

Turning to the medical evidence of record, an QTC fee-based psychiatrist, contracted by VA, examined the Veteran in October 2010.  A full examination report was created; however, following examination, when the VA examiner was asked to specifically state whether or not the Veteran's claimed stressor was related to the Veteran's fear of hostile military or terrorist activity, he simply checked "No" without any further explanation.  However, this finding is completely contrary to the medical discussion and findings reported by the same examiner in the actual October 2010 examination report, which the Board finds to be highly probative.  Indeed, in the October 2010 examination report, the examiner noted the Veteran's claimed stressors related to Vietnam and specifically reported that Criteria A for PTSD was met because the Veteran was exposed to traumatic events, experienced death and response with intense fear.  

The examiner confirmed that the Veteran's claimed stressor was adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to a claimed stressor.  The VA examiner noted the Veteran's reported history as an air courier and always being in the field while serving in Vietnam, recognizing the Veteran's described stressors working in and around combat situations.  The examiner diagnosed the Veteran with PTSD and identified "Vietnam War experiences" as psychosocial stressors.  As noted above, the examiner specifically reported that Criteria A was met because the Veteran was exposed to traumatic events, experienced death and response with intense fear.  The examiner reported that the Veteran was still preoccupied about his Vietnam War experiences.  The examiner stated that he correlated the records with the history, including VA records reflecting that the Veteran attended group therapy designed for combat veterans with PTSD, as well as the current mental status examination and concluded that the Veteran met the criteria for PTSD.  

Notably, following the Veteran's hearing before the Board, the Veteran submitted correspondence from H. M., a VA nurse practitioner, who reported that the Veteran has been under her care since 2009, and that he has been diagnosed with PTSD that is more likely than not related to his military service.  

Based on the above, the Board finds that the Veteran has a clinical diagnosis of PTSD, that his stressors are related to fear of hostile military activity consistent with the places, types and circumstances of the Veteran's service, and that the probative medical evidence from a VA contracted psychiatrist confirms that the stressors are adequate to support a PTSD diagnosis, and that the Veteran's symptoms are related to the claimed stressors.  As such, the Veteran's lay testimony alone may establish the occurrence of the claimed stressor, and the benefit sought on appeal is granted.  


Because the requirements of 38 C.F.R. § 3.304(f) have been met, service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
V.  Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


